ORDER
PER CURIAM:
S.R. was born in 2002 to parents C.R.Y. and J.C.M. The mother and father’s parental rights were terminated on August 2, 2011, by the Buchanan County Circuit Court. The father was afforded adequate notice but failed to participate in any of the proceedings. His rights were terminated on abandonment grounds. The mother’s parental rights were terminated based, in part, on abuse or neglect under section 211.447.5(2) RSMo, and, in part, on failure to rectify under section 211.447.5(3) RSMo. The mother appeals the termination. The judgment terminating the mother’s parental rights is affirmed. Rule 84.16(b).